--------------------------------------------------------------------------------

Exhibit 10.4
 
MODINE MANUFACTURING COMPANY
2008 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AWARD
AWARD AGREEMENT
(EXECUTIVE COUNCIL MEMBERS)




We are pleased to inform you that you have been granted a Restricted Stock Award
subject to the terms and conditions of the Modine Manufacturing Company 2008
Incentive Compensation Plan (the “Plan”) and of this Award Agreement.  Unless
otherwise defined herein, all terms used in this Award Agreement shall have the
same meanings as set forth in the Plan.
 

Full name of Grantee:  «Name»     Date of Award: «Date»    
Total number of
Shares of Common Stock:  
 
«Grant»

 
1.  Restricted Stock Award.  Pursuant to the Plan, you are hereby granted a
Restricted Stock Award, subject to the terms and conditions of this Award
Agreement and the Plan.  Accordingly, you shall be issued the aggregate number
of shares of Common Stock of Modine Manufacturing Company (the “Company”) set
forth above, subject to the restrictions and conditions set forth in this Award
Agreement.


2.  Restricted Period.  Until the expiration of the Restricted Period (as
described in the chart below), you may not sell, exchange, transfer, pledge,
hypothecate or otherwise dispose of the shares of Common Stock awarded to you
under this Restricted Stock Award.  For purposes of this Award Agreement, the
Restricted Period shall mean the period beginning on the date of this Award set
forth above and ending as set forth below:
 
Number of Shares of Common Stock
Restricted Period Expiration
25% of the total number of shares
July 21, 2012
25% of the total number of shares
July 21, 2013
25% of the total number of shares
July 21, 2014
25% of the total number of shares
July 21, 2015

 
Except as otherwise provided in Section 7.03(c) or Section 11.02 of the Plan, in
the event of your termination of employment with the Company or a Subsidiary for
any reason (other than due to Company-approved long-term disability or death)
prior to the expiration of the Restricted Period for any Common Stock, you shall
forfeit to the Company all Common Stock for which the Restricted Period has not
expired.  If you separate from service with the Company or a Subsidiary due to
Company-approved long-term disability or death prior to the Restricted Period
for any common stock, your Restricted Stock Award shall vest in full.  In the
event of a conflict between the terms of this Award Agreement and any Employment
Agreement or similar agreement between you and the Company, this Award Agreement
shall control.
 
 
 

--------------------------------------------------------------------------------

 
 
3.  Shareholder Status.  Prior to the expiration of the Restricted Period, you
shall have all of the rights of a shareholder of the Company, including the
right to vote the Common Stock and the right to receive any cash dividends as to
the underlying Common Stock.  Until the lapse of the Restricted Period, the
Company shall retain custody of the certificates representing the Restricted
Stock Award.  As soon as practicable after the expiration of the Restricted
Period, the Company shall issue or release or cause to be issued or released
unlegended certificate(s) representing the  Common Stock or shall register such
Common Stock in your name.
 
4.  Transfer.  This Restricted Stock Award shall not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by you other than
in the event of your death.  Except for the designation of your beneficiary in
the event of your death, the purported assignment, alienation, pledge,
attachment, transfer or encumbrance of the Award shall be void and unenforceable
against the Company.  This provision shall not prevent you from transferring the
shares of Common Stock issued hereunder after the expiration of the Restricted
Period.


5.  No Obligation of Employment.  This Restricted Stock Award shall not impose
any obligation on the Company to continue your employment with the Company or
any Subsidiary.


6.  Provisions of the Plan Control.  This Restricted Stock Award is qualified in
its entirety by reference to the terms and conditions of the Plan under which it
is granted, a copy of which you may request from the Company.  The Plan empowers
the Committee to make interpretations, rules and regulations thereunder, and, in
general provides that the determinations of such Committee with respect to the
Plan shall be binding upon you.  The Plan is incorporated herein by reference.


7.  Change in Control.  The vesting of the Restricted Stock Award in the event
of a Change in Control is governed by Section 11.02 of the Plan.  Involuntary
termination of your employment by the Company would be termination of your
employment by the Company without Cause and termination by you of your
employment for Good Reason.  “Good Reason” means a material diminution in your
base salary; material diminution in your annual target bonus opportunity;
material diminution in your authority, duties or responsibilities; material
diminution in authority, duties or responsibilities of the supervisor to whom
you report; material diminution in the budget over which you retain authority;
or material change in the geographic location at which you must perform
services.
 
8.  Forfeiture Under Recoupment Policy.  The Company shall have the power and
the right to require you to forfeit and return the shares of Common Stock issued
hereunder or any proceeds therefrom consistent with any recoupment policy
maintained by the Company under applicable law, as such policy is amended from
time to time.


9.  Use of Words.  The use of words of the masculine gender in this Award
Agreement is intended to include, wherever appropriate, the feminine or neuter
gender and vice versa.


10.  Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company.


11.  Taxes.  The Company may require payment of or withhold any minimum tax
which it believes is required as a result of this Restricted Stock Award, and
the Company may defer making delivery with respect to shares issuable hereunder
until arrangements satisfactory to the Company have been made with respect to
such tax withholding obligations.
 
 
2

--------------------------------------------------------------------------------

 
 
By your signature and the signature of the Company’s representative below, you
and the Company agree that the shares of Common Stock awarded to you under this
Award Agreement are subject to the terms and conditions of the Plan, a copy of
which is available to you upon request.  As provided in the Plan, you hereby
agree to accept as binding any decision of the Committee with respect to the
interpretation of the Plan and this Award Agreement, or any other matters
associated therewith.


IN WITNESS WHEREOF, the Company has caused these presents to be executed as of
«Date».
 

  MODINE MANUFACTURING COMPANY    
 
By:
      Thomas A. Burke    
President and Chief Executive Officer

 
The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the several terms and conditions of this Award Agreement and of the Plan.
 

     
«Name»

 
 
3

--------------------------------------------------------------------------------
